       Case 4:19-cv-00098-FRZ Document 1 Filed 02/25/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     JEREMY J. BUTLER
 3   Assistant U.S. Attorney
     Arizona State Bar No. 028740
 4   Financial Litigation Unit
     405 W. Congress Street, #4900
 5   Tucson, Arizona 85701-5041
     Telephone: (520)620-7300
 6   Jeremy.butler@usdoj.gov
     Attorney for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
      United States of America,
11
                   Plaintiff,                                      COMPLAINT
12
            v.                                           (DEBT OWED TO THE UNITED
13                                                               STATES)
      Stevie Gallego,
14                 Defendant.
15
16         Plaintiff United States of America alleges:
17         A.     Jurisdiction
18         1.     Because the United States is a party, the District Court has jurisdiction
19   under 28 U.S.C. § 1345.
20         B.     Venue
21         2.     Venue properly lies in this District Court pursuant to 28 U.S.C. § 1391(b)
22   because Defendant Stevie Gallego is a resident of Pima County, Arizona.
23         C.     Factual Background
24         3.     On March 2, 2014, as Defendant was entering the United States, the U.S.
25   Customs and Border Patrol (“CBP”) caught Defendant with undeclared controlled
26   substances at the Mariposa Port of Entry, Nogales, Arizona.
27         4.     Title 19 U.S.C. § 1497(a) provides that an individual “shall be liable for a
28   penalty,” as administratively determined by the United States.
       Case 4:19-cv-00098-FRZ Document 1 Filed 02/25/19 Page 2 of 3




 1          5.     On March 27, 2014, pursuant to 19 U.S.C. § 1497, CBP assessed a civil
 2   penalty for $125,493.75 against the Defendant. It made a demand on him that same day.
 3          6.     The United States, through CBP, issued three Notices of Debt and demands
 4   for payment to Defendant: on May 3, 2014, on May 17, 2014, and on May 31, 2014.
 5          7.     On July 14, 2014, the United States, through CBP, issued a Notice to
 6   Defendant encouraging him to file a petition for mitigation with CBP. The notice gave
 7   an expiration date of 30 days from the date of the Notice during which the Defendant
 8   could file a petition. No petition for mitigation was filed by the Defendant within the
 9   deadline or thereafter.
10          8.     On or about October 20, 2015, the United States made a final demand for
11   the amount of $125,493.75.
12          9.     To date, no payments have been made on this debt, and a balance remains
13   due and owing to the Plaintiff of $125,493.75.
14          D.     Cause of Action
15          10.    To date, the debt remains unpaid despite demand for payment.
16          11.    Pursuant to U.S.C. § 3001, et seq., (the Federal Debt Collection Procedures
17   Act (FDCPA)) provides the procedures for collecting a debt.
18          12.    “Debt” includes an amount owing to the United States on account of a fine.
19   28 U.S.C. § 3002(3)(b).
20          13.    The FDCPA provides that the Federal Rules of Civil Procedure shall apply.
21   28 U.S.C. § 3003(f).
22          14.    Therefore, the United States files this Complaint pursuant to Federal Rules
23   seeking a judgment against Defendant for the fine imposed pursuant to 19 U.S.C. § 1497.
24          E.      Prayer for Relief
25          The Plaintiff respectfully requests Judgment against the Defendant in the amount
26   of $125,493.75, plus costs and such further relief as the court deems just and reasonable.
27
28


                                                -2-
     Case 4:19-cv-00098-FRZ Document 1 Filed 02/25/19 Page 3 of 3




 1      DATED: February 25, 2019
 2
 3                                       ELIZABETH A. STRANGE
                                         First Assistant United States Attorney
 4                                       District of Arizona
 5
 6                                       s/ Jeremy J. Butler
                                         Jeremy J. Butler
 7
                                         Assistant U.S. Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -3-
                                                                                                                                      Page 1 of 2
                         Case 4:19-cv-00098-FRZ Document 1-1 Filed 02/25/19 Page 1 of 2

                                            UNITED STATES DISTRICT COURT
                                                DISTRICT OF ARIZONA


                                                  Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974.
 The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein
 neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in
 the District of Arizona.

     The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                Complaint or Notice of Removal.

  Plaintiff                                                               Defendant
                United States of America                                            Stevie Gallego
  (s):                                                                    (s):
  County of Residence: Pima                                              County of Residence: Pima
  County Where Claim For Relief Arose: Pima


  Plaintiff's Atty(s):                                                   Defendant's Atty(s):
  Jeremy J. Butler , Assistant U.S. Attorney
  U.S. Attorney's Office
  405 W. Congress St., Ste. 4900
  Tucson, Arizona 85701-5041
  5206207300



 II. Basis of Jurisdiction:                 1. U.S. Government Plaintiff

 III. Citizenship of Principal Parties
 (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

 IV. Origin :                               1. Original Proceeding

 V. Nature of Suit:                         890 Other Statutory Actions

 VI.Cause of Action:                        28:1345 Recovery of Debt to U.S.

 VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 125000
                     Jury Demand: No

 VIII. This case is not related to another case.



http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                              2/20/2019
                                                                                                                             Page 2 of 2
                      Case 4:19-cv-00098-FRZ Document 1-1 Filed 02/25/19 Page 2 of 2
 Signature: Jeremy J. Butler, AUSA

        Date: 02/20/2019

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
 change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                    2/20/2019
Case 4:19-cv-00098-FRZ Document 1-2 Filed 02/25/19 Page 1 of 1
